Citation Nr: 1142038	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-27 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for a disfiguring left cheek scar, effective March 31, 2006, and in excess of 10 percent, effective May 10, 2011.

2.  Entitlement to a separate initial rating for a tender, painful left cheek scar, effective March 31, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1977 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a scar on the left cheek assigning a noncompensable rating, effective March 31, 2006.  In a subsequent rating decision dated in August 2011, the RO assigned an increased rating of 10 percent, effective May 11, 2011.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this claim for additional development in March 2011, specifically so the Veteran could be rescheduled for a VA scar examination to assess the severity of his scar on the left cheek.  The remand noted that unretouched photographs should be taken.  A subsequent examination was provided in May 2011.  The examination report noted that photographs were taken, although the photographs were not added to the record.  The Board nevertheless finds that the RO substantially complied with the Board's remand, as the examiner described in detail the nature of the left cheek scar and reviewed and relied on the photographs in making this assessment.  Therefore, the directives of the Board remand were substantially complied with and no further remand is warranted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Effective March 31, 2006, the Veteran's left cheek scar meets one element of disfigurement in that it is 1cm wide at its widest point.

2.  Effective March 31, 2006, the Veteran's left cheek scar is shown to be tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for a disfiguring left cheek scar have been met, effective March 31, 2006. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008). 

2.  The criteria a 10 percent rating for a painful scar on the left cheek have been met, effective March 31, 2006. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in June 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The June 2006 letter also provided the Veteran with information on how VA determines and assigns effective dates.   While the Veteran was not provided a VA letter outlining the evidence necessary to substantiate an initial increased rating claim, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the June 2006 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records.  The RO also has provided him with a VA examination.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The RO granted service connection for a scar on the left cheek in December 2006, assigning a noncompensable rating, effective March 31, 2006.  The Veteran subsequently appealed this rating contending that his left cheek scar warranted a higher rating.  

The RO granted an increased rating of 10 percent in an August 2011 rating decision, effective May 10, 2011.  The Veteran, through his representative, contends that his 10 percent rating should apply prior to the May 10, 2011 effective date.  

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 
 
The Veteran's left cheek scar is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2008) for disfigurement of the head, face, or neck. 

Under 38 C.F.R. § 4.118, DC 7800, Note (1), the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

With one characteristic of disfigurement, a 10 rating is warranted under DC 7800.  

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.  

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is warranted.

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118 , DC 7800 (2008). 

Under 38 C.F.R. § 4.118, DC 7803, superficial, unstable scars warrant a 10 percent rating.  Under DC 7804, superficial scars that are painful on examination warrant a 10 percent rating.  Pertinent Note(1) states that a superficial scar is one not associated with underlying soft tissue damage.  Under DC 7805, scars are rated based on the limitation of function of the part affected. 38 C.F.R. § 4.118. 

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 , 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his service connection claim prior to 2008 and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim.

By way of history, the service treatment records show that in September 1978 the Veteran had a knife laceration to his left cheek from near the mouth from an altercation.  The scar measured 5cm wide and 10cm long.  The scar had a revision with excision Z-plasty in July 1979.  The Veteran continued to complain of poor appearance of the scar that had spread and had a slightly hypertrophied area that was not included in the Z-plasty during the last scar revision.  He underwent another scar revision in July 1980. 

The Veteran filed a service connection claim for his left cheek scar in February 1981.  The RO requested that the Veteran submit additional information regarding any line of duty inquiry with respect to the injury in November 1981 but there is no response of record.  

The Veteran filed his present claim in March 2006.  In December 2006, the RO noted that no line of duty inquiry had occurred with respect to the September 1978 incident but that since there was no evidence of an act of conscious wrongdoing or a known prohibited action as described in 38 C.F.R. § 3.1(n), the RO found that the incident that led to the Veteran's facial scar in September 1978 was incurred in the line-of-duty.  

The RO scheduled the Veteran for a VA dermatology examination in July 2007 but the Veteran did not report for the examination.  The Veteran's representative later stated that the reason the Veteran did not report for the examination was that he had car trouble.  The Board remanded the claim in March 2011 so that the Veteran could be rescheduled for another examination.

A May 2011 VA examination report shows the Veteran's scar was to the upper left lateral lip extending to the area just above the proximal mandible.  There was no skin breakdown over the scar but the Veteran reported pain.  The Veteran also stated that he was self-conscious due to the appearance of the scar and that his sleep was impacted due to the pain/irritation and itching.  He had not received any treatment for the scar after the several revision/cosmetic surgeries during his service.

On physical examination the scar measured 1 cm wide at its widest point and 8 cm long at its longest point.  The area of the scar was less than 6 square inches.  The scar was painful but there was no sign of skin breakdown.  It was superficial with no inflammation, edema, or keloid formation.  There was no hypo or hyper-pigmentation or underlying soft tissue loss, and the skin was not indurated or inflexible.  The contour was not elevated or depressed and was not adherent to underlying tissue.  There were no other disabling effects.  The skin had an area of abnormal texture with an area 6 square inches (39 square cm) or less, that was shiny, smooth, and brown in appearance to the entire scar.  It was noted that photographs were taken.  For the head, face, or neck, no feature or set of paired features showed gross distortion or asymmetry.  Daily activities affected included sleeping, as sleeping on the left side caused irritation.  Functional impairment included pain and poor social interaction.  The exposed area affected was less than 5 percent.

The Veteran's scar meets one of the elements of disfigurement in that the scar is 1cm at its widest point.  The scar does not meet any other elements of disfigurement.  The skin had an area of abnormal texture in that it was shiny, but the area measured 6 square inches (39 square cm) or less.  The element of disfigurement regarding abnormal texture requires an area exceeding 6 square inches (39 sq. cm.).  Also, there was no palpable tissue loss, and no feature or set of paired features for the head, face, or neck that showed gross distortion or asymmetry.  Thus, the criteria for a 30 percent rating under DC 7800 are not met.
 
The May 2011 examination report noted that the scar was painful.  Physical pain is a separate symptom than an element of disfigurement.  Therefore, the Veteran is entitled to a separate rating for a superficial scar that is painful on examination under 38 C.F.R. § 4.118, DC 7804.  

A separate rating under DC 7805 does not apply, as the only functional impairment associated with the scar is pain and poor social interaction.  To assign a separate rating under DC 7805 for pain and/or emotional embarrassment would violate the criteria under 38 C.F.R. § 4.14 against rating the same disability twice (i.e., pyramiding).

With respect to the effective date for the assigned ratings, although the RO assigned an effective date of May 10, 2011 for the 10 percent rating, based on the date of the VA examination report, the Board finds that there is no evidence that the impairment associated with the Veteran's scar has changed over the course of the appeal.  The Veteran has had the scar since his original injury in service and has stated that he has not had any treatment for the scar after service.  Therefore, it is reasonable to conclude that the scar symptoms have not changed over the years since service, or since the Veteran filed his service connection claim in March 2006.  Therefore, the effective date for the 10 percent rating under DC 7800 and the separate 10 percent rating under DC 7804 is March 31, 2006, the date of the original claim.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his left wrist disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his face scar.  He reported on the May 2011 VA examination report that he stopped working due to a back injury.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's left cheek scar (i.e., disfigurement, tender scar) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under DC 7800 contemplates one element of disfigurement of the face; and the 10 percent rating assigned under DC 7804 in the present decision contemplates a tender, painful scar.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial rating of 10 percent is granted under DC 7800, effective March 31, 2006, for a disfiguring scar of the left cheek, subject to the law and regulations governing payment of monetary payments.

Entitlement to an initial rating of 10 percent is granted under DC 7804, effective March 31, 2006, for a tender, painful left cheek scar, subject to the law and regulations governing payment of monetary payments. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


